
	
		III
		112th CONGRESS
		2d Session
		S. RES. 414
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Burr (for himself
			 and Mrs. Hagan) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 125th anniversary of the
		  University of North Carolina at Pembroke.
	
	
		Whereas the University of North Carolina at Pembroke
			 (referred to in this preamble as the University) was founded on
			 March 7, 1887, in Robeson County, North Carolina by an act of the General
			 Assembly of North Carolina;
		Whereas the University, originally named the Croatan
			 Normal School, was created in response to a petition from the Indian people of
			 Robeson County;
		Whereas the University was founded for the purpose of
			 training American Indian school teachers;
		Whereas the University opened in the fall of 1887 with 15
			 students and 1 teacher;
		Whereas the University moved to its present location in
			 Pembroke, North Carolina in 1909;
		Whereas a 2-year program beyond high school was added to
			 the University in 1926;
		Whereas the length of the program of college studies at
			 the University was extended to 4 years in 1939;
		Whereas, in 1941, the General Assembly of North Carolina
			 changed the name of the University to Pembroke State College for
			 Indians;
		Whereas, until 1953, the University was the only
			 State-supported 4-year college for Indians in the United States;
		Whereas, in 1969, the General Assembly of North Carolina
			 changed the name of the University to Pembroke State University and made the
			 University a regional State university that provided instruction at both the
			 undergraduate level and the graduate level;
		Whereas, in 1972, the General Assembly of North Carolina
			 established the 17-campus University of North Carolina system and made Pembroke
			 State University 1 of the constituent institutions of the system;
		Whereas, on July 1, 1996, Pembroke State University became
			 the University of North Carolina at Pembroke;
		Whereas, today, approximately 6,000 students from diverse
			 backgrounds are enrolled in 41 undergraduate programs and 17 graduate programs
			 at the University of North Carolina at Pembroke; and
		Whereas March 7, 2012, marks the 125th anniversary of the
			 founding of the University of North Carolina at Pembroke: Now, therefore, be
			 it
		
	
		That the Senate commemorates the
			 125th anniversary of the University of North Carolina at Pembroke.
		
